Citation Nr: 1210551	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine degenerative disc disease (DDD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to February 1968 and July 1968 to December 1969.  Service in Vietnam and award of the Combat Action Ribbon is evidenced in the record.

In an unappealed February 2005 decision, the Board of Veterans Appeals (Board) denied the Veteran's claim for entitlement to service connection for a cervical spine disorder.

This matter comes before the Board on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, with denied the Veteran's claims for service connection for a back disorder, post traumatic stress disorder (PTSD) and to reopen a previously denied claim for a cervical spine disorder.  The Veteran disagreed.  In a March 2008 rating decision, the RO granted service connection for PTSD.  The Veteran perfected an appeal of service connection for a back disorder and whether new and material evidence had been submitted to reopen a previously denied claim for service connection for a cervical spine disorder.

As noted, the Veteran sought and was eventually granted service connection for PTSD.  Despite the listing of the issue of an increased initial disability rating on the Veteran's representative's March 2012 formal brief, the Board notes that the record does not include a notice of disagreement (NOD) with the March 2008 rating decision regarding the disability rating provided for PTSD.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  However, as the matter pertaining to entitlement to an increased evaluation for the service-connected psychiatric disorder, which was raised in the March 2012 written argument, has not yet been adjudicated, it is referred to the RO for the appropriate action.  

The issues of entitlement to service connection for a back disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2005 Board decision was not appealed.

2.  Evidence received since the February Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a
cervical spine disorder.  


CONCLUSIONS OF LAW

1.  The February 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the February 2005 Board decision, new and material evidence has been received and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served as a Navy Seabee.  Specifically, he operated heavy equipment such as heavy trucks, earth moving equipment and other equipment used in the construction of artillery firebases and airfields during his active duty periods.  He essentially contends that he was injured in a collision between two trucks and that the resulting injuries caused his current cervical spine disorder to include cervical spine DDD.  The Veteran seeks to reopen his previously denied claim for service connection for a cervical spine disorder.

The Board will first discuss preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This claim on appeal involves an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

The Board observes that a February 2006 letter informed the Veteran of the meaning of the terms "new" and "material," and informed him that his claim was denied because there was no evidence that his cervical spine disorder was related to his active duty service.   As discussed below, however, the Board reopens the Veteran's claim.  Thus, any lack of notice provided does not serve to prejudice the Veteran.  Indeed, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service treatment records, private treatment records identified by the Veteran and VA treatment records.  The record reveals that the Veteran has not been provided with a medical examination regarding the etiology of a cervical spine disability.  The Court, however, has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for a cervical spine disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his claim that was denied by the Board in a February 2005 decision.  Preliminarily, the Board observes that the Veteran did not appeal the February 2005 Board decision.  Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100 (2011).  Thus, the Board finds that the February 2005 Board decision is final.  A review of the evidence considered by the Board, the reasons the Board denied the Veteran's claim, and a review of the evidence submitted by the Veteran since the 2005 decision follows.

The evidence considered by the Board in the February 2005 decision included the Veteran's service treatment records, private treatment records and VA treatment records.  The evidence also included the statements of the Veteran and statements of former Navy Seabees who served with the Veteran on active duty.  

The medical evidence included a July 1999 VA MRI report showing that the Veteran complained of increasing neck pain and headaches and indicating that the Veteran had degenerative changes of the cervical spine at C5-6 and C-6-7.  An August 1998 VA physical therapy consult note stated that the Veteran complained of increasing headaches and that x-ray evidence showed multilevel DDD.  A July 2002 MRI of the Veteran's spine confirmed DDD of the cervical spine.  

A statement from Dr. E.F., M.D., stated that he had treated the Veteran for degenerative joint disease (DJD) for 10 years.  Dr. E.F. opined that it was "well known" that such diseases can "exist for years prior to becoming symptomatic," and that it was his opinion that the Veteran's condition "could have as likely as not been caused or aggravated by" the Veteran's unspecified active duty.  An August 2003 note from Dr. S.G., D.C., indicates that the Veteran was seen in May 1984 and January 1999 for "neck" problems.  An October 2003 statement by Dr. W.S., M.D., states that he treated the Veteran in the early 1970's for "bilateral bursitis."  In a separate, but undated, letter, Dr. W.S. stated that the Veteran suffered a slip during active duty and fell on his left elbow.  The fall "caused a severe jerk to [the Veteran's] neck (his cervical spine)" and that many years later, "due to the aging process - he feels the results of this accident."  Dr. W.S. stated that the accidental fall caused the Veteran's current neck problems.

The Veteran submitted "buddy statements" from D.E., B.M. and D.L. who indicated that they had served with the Veteran in Vietnam and had been exposed to noise from the heavy equipment, among other things, that they operated.  Statements from A.M., J.H. and O.R. noted that the conditions where the Seabees served were harsh and that they all suffered from back aches, headaches and neck aches during service.

The Board noted the Veteran's service treatment records included a February 1965 entry in which the Veteran complained of left elbow pain after a fall, and an April 1965 entry that stated the Veteran was treated for abrasion and contusion of the right knee after a truck accident.  The Board noted that no service treatment record entry indicated that the Veteran complained of or was treated for a neck injury or cervical spine disorder during service, and that there was nothing indicated in the November 1969 separation examination regarding any such disorder.  The Board noted the Veteran's testimony that his current problems related to the slip and fall during service, but ultimately decided that there was no evidence that the Veteran's current neck disorder was related to his active duty service and denied the Veteran's claim on that basis.

Since the February 2005 Board decision, the Veteran has submitted a March 2006 statement, in which the Veteran stated that he was involved in a truck accident on Yap Island in April 1965, and that he experienced neck pain and stiffness at the time.  He also stated that he continues to suffer from stiffness and constant pain, and is no longer able to perform his employment as a truck driver.  The Veteran submitted copies of photographs of a tank truck and a dump truck that appear to have been involved in a collision.  

The Veteran also submitted the statements of S.S. and C.M. who served with the Veteran at the time of the accident.  Neither S.S. nor C.M. claim to have seen the accident, but both saw the truck the Veteran had been driving after the accident, and C.M. confirmed that the trucks did not have seat belts.  Finally, the Veteran submitted the statements of R.W., C.W. and D.R., all of whom are involved in the insurance business and all of whom state that they have experience reviewing evidence of motor vehicle accidents.  All stated that they reviewed the photos submitted by the Veteran and all stated that based on the photos, they would expect that the Veteran would suffer injuries such as back and neck injuries from such an accident.

The new medical evidence includes a letter from Dr. E.F. who noted he reviewed the Veteran's "military service records" that "document the injury in his [the Veteran's] neck."  Dr. E.F. stated that the records showed that the Veteran was involved in a motor vehicle accident in 1965 and "diagnosed with strain" of the cervical spine.  Dr. E.F. stated that based on his experience, it was "highly probable" that the cervical strain experienced by the Veteran during service "has over time resulted in degenerative joint disease which causes pain," and that it is "highly probable" that the current neck disorder is a direct result of the injury he had during active duty.

A May 2005 letter from Dr. W.S., M.D., states that he had reviewed the Veteran's "service records" and that it was his opinion that the Veteran's current neck disorder resulted from events occurring during his active duty service.  VA treatment records include a September 2003 note indicating that the Veteran complained of ongoing and episodic neck pain.  A July 2003 X-ray report indicated a diagnosis of cervical DDD.  A February 2005 VA occupational therapy note and an April 2005 pain management follow-up note indicate that the Veteran was treated for neck pain.  Nursing notes dated November 2005 and January 2006 indicate that the Veteran complained of chronic neck pain, stiff neck and that the pain was increasing.  Finally, a February 2008 VA psychiatric examiner noted that the Veteran complained of having neck problems for/since 40 years.

As indicated above, in reviewing the evidence to determine whether there is sufficient new and material evidence to reopen the Veteran's claim, the Board accepts the evidence as true.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The record now includes evidence of the Veteran's involvement in a motor vehicle accident during active duty and photographic evidence indicates that the accident was a relatively severe accident.  Statements from persons who have experience assessing motor vehicle accidents opine that it would be reasonable to expect injuries of the nature the Veteran contends he received.  Statements of physicians who have reviewed at least some of the contemporary evidence have opined that the injuries he received have caused his current neck disorder. 

The Board notes that the Board previously considered opinions from physicians, including both Dr. E.F. and Dr. W.S., regarding a nexus between the claimed injuries and the current disorder.  The Board did not, however, review opinions from physicians who had reviewed contemporary medical evidence in the Veteran's VA claims folder.  Although the opinions may assert the same conclusions, their evidentiary basis is different; thus, the Board considers the newly submitted statements as new and material evidence and not a mere repetition of previously considered evidence.

In sum, after review of the entire record, the Board finds that new and material evidence that is neither cumulative nor redundant of record evidence considered by the Board in 2005 raises a reasonable possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a) (2011).  For that reason, the claim will be reopened and the claim is granted to that extent.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for cervical spine DDD is reopened; to this extent only, the appeal is allowed.


REMAND

The Veteran essentially contends that his neck and back were injured during service and, in part, contends that the injury was incurred during a motor vehicle accident that occurred in April 1965.  He has submitted evidence that the onset of his neck and back pain has been gradual over the years, but he stated that he had symptoms of neck stiffness and pain during service.  He has submitted photographic evidence of the vehicle accident results and has provided favorable etiological opinions from physicians who have reviewed the photographs and "service records" disclosed to them by the Veteran.

It is unclear from the record, however, exactly what the physicians have reviewed and, other than their experience as physicians, the underlying rationales of their etiological opinions are unclear.  The probative value of a medical provider's opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board further notes that there is evidence in the Veteran's VA claims folder to show a current cervical disorder and evidence to show that an injury occurred during service that, according to the Veteran, involved the cervical spine.   There has been, however, no VA examination regarding the likely etiology of any current neck and disorders that are manifested by the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), [VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.]; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one"].   The Board remands the claims for a VA examination.

The Board also notes that the Veteran asserts, in part, that his back injuries occurred at the same time as the cervical spine injuries.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide copies of or access to private treatment records pertaining to his back and neck that are not already included in the Veteran's VA claims folder.

2.  Ensure all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

3.  After completion of the foregoing, arrange for an appropriate VA examiner to review the Veteran's VA claims folder and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of back and neck disorders currently manifested by the Veteran.  

The examiner should also provide an opinion whether it is at least as likely as not that any current neck or back disorder currently manifested by the Veteran is related to his active duty service, to include, but not limited to, an April 1965 motor vehicle accident occurring between two heavy trucks, the rigors of his service as a Navy Seabee, or due to a fall in service.

The examiner should provide a clear rationale for any opinion reached and should include reference to clinical evidence from the Veteran's VA claims folder as support for an opinion.

4.  Ensure the above development has been properly completed and that examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


